DETAILED ACTION
Applicant’s arguments, see Pre-Appeal Conference request, filed on 11/13/2020, with respect to Final Rejection have been fully considered and are persuasive.  The final rejection dated 7/13/20 has been withdrawn. 

This action is responsive to the Pre-Appeal decision dated 1/4/21 based on the set of claims filed 6/15/20.  Claims 21-28 have been added.  Claims 1-12 and 21-28 are pending in the case.  

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 21-28 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more processing units are configured to: cause a news article reading user interface to be displayed; receive…; retrieve… cause the at least a portion of the particular full version news article to be displayed“ in claim 23; “one or more processing units are configured to: retrieve” in claim 24; “one or more processing units are configured to: receive…; and cause the display to” in claim 25; “one or more processing units are configured to: receive…; cause the display to” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure (“processing units (e.g., one or more processors, cores of processors, or other processing units), they cause the processing unit(s) to perform the actions indicated in the instructions” in page 42) described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
		
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-12, 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn et al (US 20050289468 A1) and in view of Erikson et al (US 7747749 B1).
 	Referring to claims 1 and 23, Kahn discloses a news article viewing application, a method comprising: 
	displaying on a screen of a portable device, ([0034] of Kahn, displaying news feed browser on mobile telephones) a news article reading user interface, (Fig. 1B of Kahn, news article reading UI of the Apple hot news) the news article reading user interface providing a layout of a plurality of selectable news summary items arranged in an ordered sequence, ([0008] of the Specification recites “summary information (e.g., title, image, excerpt, etc.).  Here, Fig. 1B and [0039]-[0042] of Kahn, news article summary, e.g., title and portion of the news, are arranged in an ordered sequence, e.g., top news summary is the newest, and the order goes to less new news summary) each of the plurality of selectable news summary items corresponding to a different full version news article; (Fig. 1B and [0039]-[0042] of Kahn, news article reading UI of the Apple hot news with a link to “read more” which allows the user to read more of the article, where the summary in order corresponding to the more portion of the respective article and [0084] of Kahn allows the full version of the article to be displayed as the user slides the slider to the far-right)
	receiving a selection of one of the plurality of selectable news summary items, ([0008] of the Specification recites “summary information (e.g., title, image, excerpt, etc.).  Here, Fig. 1B and [0039]-[0042] of Kahn, news article summary, e.g., title and portion of the news, are arranged in an ordered sequence, e.g., top news summary is the newest, and the order goes to less new news summary) the one of the plurality of selectable news summary items corresponding to a particular full news article in the ordered sequence; (Fig. 1B and [0039]-[0042] of Kahn, news article reading UI of the Apple hot news with a link to “read more” which allows the user to read more of the article, where the summary in order corresponding to the more portion of the respective article)
	in response to receiving the selection of the one of the plurality of selectable news summary items; (Fig. 1B and [0039]-[0042] of Kahn, news article reading UI of the Apple hot news with a link to “read more” which allows the user to read more of the article, where the summary in order corresponding to the more portion of the respective article)
	retrieving, from a server, ([0037] of Kahn, feed is retrieved from server) at least a portion of the particular full version news article. (Fig. 1B and [0039]-[0042] of Kahn, news article summary, e.g., title and portion of the news, are arranged in an ordered sequence, e.g., top news summary is the newest, and the order goes to less new news summary)
	Kahn does not specifically disclose “after retrieving the at least a portion of the particular full version news article, displaying the at least a portion of the particular full version news article and retrieving, from the server, at least a portion of a second full version article item corresponding to a neighboring selectable news summary item that neighbors the selected one of the plurality of selectable news summary items in the ordered sequence, such that the at least a portion of the second full version 
	However, Erikson discloses after retrieving the at least a portion of the particular full version news article, displaying the at least a portion of the particular full version news article (col. 11, lines 10-39 of Erikson, the server 121 receives a request for a particular document, and the requested document is loaded and rendered in the web browser) and retrieving, from the server, at least a portion of a second full version news article corresponding to a neighboring selectable news summary item that neighbors the selected one of the plurality of selectable news summary items in the ordered sequence, (Fig. 6 and col. 11, line 39 – col. 12, line 45 of Erikson, “the webpage being displayed in the web browser is the international version of the BBC News on Business. At the top of the web browser window is a "Fast Forward" button 601. Next to the "Fast Forward" button 601 is a small dropdown menu button 602. User selection of the dropdown menu button 620 causes a dropdown menu 603 to be displayed. The dropdown menu 603 contains multiple entries, each entry corresponding to a preloaded candidate document.”  Hence, the retrieved news summary items are neighboring articles in an ordered sequence) such that the at least a portion of the second full version news article is pre-loaded for display prior to receiving a selection input to display the at least portion of the second full version news article. (Fig. 6 and col. 11, line 39 – col. 12, line 45 of Erikson, retrieving a link of another related article corresponding to a next “interest” article, which is being preloaded for at least a portion of the full article, where the full article is expandable/viewable once the user click on the pre-loaded portion of the related article next to the currently loaded article)
Kahn and Erikson are analogous art because both references concern method of displaying a plurality of content in a display in sequence.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kahn’s the display portion of the full version of a news article and its neighboring news articles of Kahn with 
	
	Referring to Claim 2, Kahn in view of Erikson disclose the method of claim 1, wherein the plurality of selectable news summary items are provided in a format specific to the news article viewing application, (Fig. 4A of Kahn, where the displayed summary of the news items are in a format specific to the news viewing application) wherein the one of the plurality of selectable news summary items in the ordered sequence comprises an entirety of the full version news article.  ([0084] of Kahn, entirety of the news feed can be shown based on the slider settings from smallest to full view of the news feed depending on the user’s input at the slider)

 	Referring to Claim 3, Kahn in view of Erikson disclose the method of claim 1, wherein the plurality of selectable news summary items are provided in a web-based format, wherein the one of the plurality of selectable news summary items in the ordered sequence comprises less than an entirety of the full version news article. ([0084] of Kahn, entirety of the news feed can be shown based on the slider settings from smallest to full view of the news feed depending on the user’s input at the slider)

    	Referring to Claim 4, Kahn in view of Erikson disclose the method of claim 1, wherein retrieving at least a portion of the second full version news article comprises retrieving all of the second full version news article. ([0084] of Kahn, entirety of the news feed can be shown based on the slider settings from smallest to full view of the news feed depending on the user’s input at the slider, e.g., a list of news feed that were displayed in smaller portion in sequence can now to displayed in full version 

 	Referring to Claim 5, Kahn in view of Erikson disclose the method of claim 1, further comprises:  
	retrieving a third full version news article corresponding to a second neighboring selectable news summary item that neighbors the selected one of the plurality of selectable news summary items of the ordered sequence; (Fig. 6 and col. 11, line 39 – col. 12, line 45 of Erikson, retrieving a link of another related article corresponding to a next “interest” article, which is being preloaded for at least a portion of the full article, where the full article is expandable/viewable once the user click on the pre-loaded portion of the related article next to the currently loaded article) and
	after retrieving the third full version news article, retrieving a remaining portion of the full version news article. (Fig. 6 and col. 11, line 39 – col. 12, line 45 of Erikson, retrieving a link of another related article corresponding to a next “interest” article, which is being preloaded for at least a portion of the full article, where the full article is expandable/viewable once the user click on the pre-loaded portion of the related article next to the currently loaded article)

 	Referring to Claim 6, Kahn in view of Erikson disclose the method of claim 5, wherein the retrieved third full version news article comprises a portion of the third full version news article that is enough to display an initial view of the third full version news article but is not the entirety of the third full version news article. (Fig. 6 and col. 11, line 39 – col. 12, line 45 of Erikson, retrieving a link of another related article corresponding to a next “interest” article, which is being preloaded for at least a portion of the full article, where the full article is expandable/viewable once the user click on the pre-loaded portion of the related article next to the currently loaded article.  Further, [0084] of Kahn, entirety of the news feed can be shown based on the slider settings from smallest to full view of the news feed depending on the user’s input at the slider, e.g., a list of news feed that were displayed in smaller portion in sequence can now to displayed in full version based on the slider in sequence as slider don’t change the sequence of how the news feed are displayed, only the display size of the feed)

 	Referring to claim 21, Kahn in view of Erikson disclose the non-transitory machine readable medium of claim 7, wherein the news article viewing application further comprises sets of instructions for: receiving, while displaying the at least a portion of the particular full version news article, a user input indicative of a request to navigate from the particular full version news article to the second full version news article; and displaying the second full version news article in response to the user input.  (Fig. 6 and col. 11, line 39 – col. 12, line 45 of Erikson, retrieving a link of another related article corresponding to a next “interest” article, which is being preloaded for at least a portion of the full article, where the full article is expandable/viewable once the user click on the pre-loaded portion of the related article next to the currently loaded article.  Further, [0084] of Kahn, entirety of the news feed can be shown based on the slider settings from smallest to full view of the news feed depending on the user’s input at the slider, e.g., a list of news feed that were displayed in smaller portion in sequence can now to displayed in full version based on the slider in sequence as slider don’t change the sequence of how the news feed are displayed, only the display size of the feed)

 	Referring to claim 24, Kahn in view of Erikson disclose the electronic device of claim 22, wherein the one or more processing units are configured to: retrieve a third full version news article corresponding to a second neighboring selectable news summary item that neighbors the selected one of the plurality of selectable news summary items of the ordered sequence; and after retrieving the third full version news article, retrieve a remaining portion of the full version news article.  (Fig. 6 and col. 11, line 39 – col. 12, line 45 of Erikson, retrieving a link of another related article corresponding to a next “interest” article, which is being preloaded for at least a portion of the full article, where the full article is expandable/viewable once the user click on the pre-loaded portion of the related article next to the currently loaded article.  Further, [0084] of Kahn, entirety of the news feed can be shown based on the slider settings from smallest to full view of the news feed depending on the user’s input at the slider, e.g., a list of news feed that were displayed in smaller portion in sequence can now to displayed in full version based on the slider in sequence as slider don’t change the sequence of how the news feed are displayed, only the display size of the feed)

 	Referring to claim 25, Kahn in view of Erikson disclose the electronic device of claim 24, wherein the one or more processing units are configured to: receive, while the display is displaying the at least a portion of the particular full version news article, a user input indicative of a request to navigate from the particular full version news article to the second full version news article; and cause the display to display the second full version news article in response to the user input.  (Fig. 6 and col. 11, line 39 – col. 12, line 45 of Erikson, retrieving a link of another related article corresponding to a next “interest” article, which is being preloaded for at least a portion of the full article, where the full article is expandable/viewable once the user click on the pre-loaded portion of the related article next to the currently loaded article.  Further, [0084] of Kahn, entirety of the news feed can be shown based on the slider settings from smallest to full view of the news feed depending on the user’s input at the slider, e.g., a list of news feed that were displayed in smaller portion in sequence can now to displayed in full version based on the slider in sequence as slider don’t change the sequence of how the news feed are displayed, only the display size of the feed)

 	Referring to claim 26, Kahn in view of Erikson disclose the electronic device of claim 25, wherein the one or more processing units are configured to: receive, while the display is displaying the second (Fig. 6 and col. 11, line 39 – col. 12, line 45 of Erikson, retrieving a link of another related article corresponding to a next “interest” article, which is being preloaded for at least a portion of the full article, where the full article is expandable/viewable once the user click on the pre-loaded portion of the related article next to the currently loaded article.  Further, [0084] of Kahn, entirety of the news feed can be shown based on the slider settings from smallest to full view of the news feed depending on the user’s input at the slider, e.g., a list of news feed that were displayed in smaller portion in sequence can now to displayed in full version based on the slider in sequence as slider don’t change the sequence of how the news feed are displayed, only the display size of the feed)

 	Independent claim 7, and its respective dependent claims 8-12, recites a non-transitory machine readable medium storing application for expectation by at least one processing unit of the method recited in independent claim 1, and its respective dependent claims 2-6. Accordingly, independent claim 7, and its respective dependent claims 8-12 are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-6, which are incorporated herein.

 	Claims 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn et al (US 20050289468 A1) and in view of Erikson et al (US 7747749 B1) and in view of Chang et al (US 20130304798 A1).
 	Referring to claim 22, Kahn in view of Erikson disclose the non-transitory machine readable medium of claim 21.  Kahn in view of Erikson do not specifically disclose wherein the user input comprises a swipe gesture.

Kahn and Erikson and Chang are analogous art because both references concern method of displaying a plurality of content in a display in sequence.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kahn’s the display portion of the full version of a news article and its neighboring news articles of Kahn with preloading related articles next to the currently loaded article as way of fetching document of user’s interest as taught by Erikson with the pre-load predicted content item with user swipe input as taught by Chang because doing so to allow user to use swipe input as way of selection of preloaded information.  

 	Referring to claim 27, Kahn in view of Erikson disclose the non-transitory machine readable medium of claim 25.  Kahn in view of Erikson do not specifically disclose wherein the user input and second user input comprise swipe gestures.  
However, Chang discloses wherein the user input comprises a swipe gesture. ([0024] of Chang, “and the user may utilize touch actions 204, such as tapping and swiping, to navigate through the document to a new page 208”) 	
Kahn and Erikson and Chang are analogous art because both references concern method of displaying a plurality of content in a display in sequence.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kahn’s the display portion of the full version of a news article and its neighboring news articles of Kahn with preloading related articles next to the currently loaded article as way of fetching document of user’s interest as taught by Erikson with the pre-load predicted content item with user swipe input as .  

 	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kahn et al (US 20050289468 A1) and in view of Erikson et al (US 7747749 B1) and in view of Chang et al (US 20130304798 A1) and in further view of Yeh et al (US 20140375577 A1).
 	Referring to claim 28, Kahn in view of Erikson and Chang disclose the electronic device of claim 27.  Kahn in view of Erikson and Chang do not specifically disclose “wherein the swipe gestures comprise at least one edge swipe gesture.”
	However, Yeh discloses of swiping gesture can be edge swipe gesture.  ([0015] of Yeh).
Kahn and Erikson and Chang and Yeh are analogous art because both references concern method of displaying a plurality of content in a display in sequence.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify edge swipe gesture taught by Yeh with Kahn’s the display portion of the full version of a news article and its neighboring news articles of Kahn with the pre-load predicted content item without actively select on the content item as taught by Erikson and Chang because doing so to expose any additional menus that is hidden away to save display space.  [0004] of Yeh.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        /Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145